                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


SHANELL HODGES, on behalf of herself
and those similarly situated,

       Plaintiff,
                                          Case No. 1:19-cv-00081
v.
                                          Hon. Paul L. Maloney
77 GRANDVILLE, INC., a Michigan profit    Magistrate Judge Ray Kent
corporation, and KRIS ELLIOTT and
DAX HYLARIDES, individuals,

               Defendants.


     BRIEF IN SUPPORT OF MOTION TO AMEND CASE MANAGEMENT ORDER
                                                    Table of Contents

                                                                                                                                Page

I.     BACKGROUND .................................................................................................................1

II.    ARGUMENT ......................................................................................................................2

III.   CONCLUSION ....................................................................................................................2




                                                                 i
                                                       Index of Authorities

                                                                                                                                      Page


Rules

Fed. R. Civ. P. 16(b)(4)................................................................................................................... 2




                                                                     ii
I.     BACKGROUND

               On May 29, 2019, Plaintiff filed a Motion for Conditional Class Certification and

to Send Notice to Similarly Situated Employees (ECF No. 18). Defendants filed their brief in

response on June 6, 2019, (ECF No. 24), and the Court issued its order on October 18, 2019.

(ECF No. 37). The Court granted Plaintiff’s motion in part, conditionally certified the collective

action, and granted potential members of the collective action a 90-day period to opt-in to the

lawsuit. Id., PageID.373-74. Potential members had until January 30, 2020 to opt-in to the

lawsuit.

               On January 16, 2020, Plaintiffs filed their Motion to Send Class Notice by

Alternative Means. (ECF No. 41). Defendants filed their brief in response on January 30, 2020

(ECF No. 51), and the Court issued its order on February 3, 2020. (ECF No. 53). The Court

granted Plaintiffs’ motion in part and allowed Plaintiffs’ counsel to contact by telephone six

additional potential members of the collective action. These six individuals have a 30-day period

to opt-in, which will expire no later than March 11, 2020.

               Thus, the parties will not know the full scope of the collective action until March

11, 2020 – two days before discovery is scheduled to be completed. The near overlap of these

two deadlines will prevent the parties from engaging in meaningful discovery. For example, it

will require Defendants to submit written discovery before all of the plaintiffs have joined the

lawsuit. And, it will require both Plaintiffs and Defendants to schedule and take depositions

before they understand the complete scope of the collective action and the claims at issue.

               The parties anticipated this problem and wrote in the Joint Status Report that they

“may need additional time for discovery depending on the number of plaintiffs who opt-in, the

factual and legal issues that arise based on the plaintiffs who opt-in, and the Court’s order on
Defendants’ motion to decertify the conditionally certified collective action.” (ECF No. 25,

PageID.203).

               Consequently, Defendants move the Court to extend the discovery deadline until

June 12, 2020, the dispositive motion deadline to July 24, 2020, and the ADR deadline to July

31, 2020.

II.    ARGUMENT

               Under Fed. R. Civ. P. 16(b)(4), the Court may modify its scheduling order “for

good cause and with the judge’s consent.” Here, there is good cause to amend the Case

Management Order. The parties will not know the full scope of the collective action until two

days before the discovery deadline. The extended deadlines will allow the parties to complete

written discovery and take depositions. Further, the extension of time will not affect the trial

date or any other deadline.

III.   CONCLUSION

               For the foregoing reasons, Defendants request that the Court grant their motion

and extend the following deadlines:

               Completion of Discovery:      from March 13, 2020 to June 12, 2020

               Dispositive Motions:          from April 24, 2020 to July 24, 2020

               ADR:                          from April 30, 2020 to July 31, 2020

Plaintiffs agree to these extensions and do not oppose this Motion.




                                                2
                                             Respectfully submitted,


Date: February 6, 2020                       By: /s/ Matthew M. O’Rourke
                                                    Jeffrey G. Muth (P65041)
                                                    Matthew M. O’Rourke (P79019)
                                                    MILLER JOHNSON
                                                    45 Ottawa Avenue, SW, Suite 1100
                                                    Grand Rapids, MI 49503
                                                    616.831.1700
                                                    muthj@millerjohnson.com
                                                    orourkem@millerjohnson.com

                                                     John W. Inhulsen (P69137)
                                                     INHULSEN LAW PLC
                                                     250 Monroe Ave. NW, Suite 400
                                                     Grand Rapids, MI 49503
                                                     616.747.0000
                                                     john@inhulsen.com

                                                     Attorneys for Defendants


                                  CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on February 6, 2020 the foregoing document was

electronically filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record via transmission of Notices of

Electronic Filing generated by CM/ECF or by U.S. first class mail for those counsel or parties

who are not authorized to receive electronic Notices of Electronic Filing.



Date: February 6, 2020                       By: /s/ Matthew M. O’Rourke
                                                    Jeffrey G. Muth (P65041)
                                                    Matthew M. O’Rourke (P79019)
                                                    MILLER JOHNSON
                                                    45 Ottawa Avenue, SW, Suite 1100
                                                    Grand Rapids, MI 49503
                                                    616.831.1700
                                                    muthj@millerjohnson.com
                                                    orourkem@millerjohnson.com



                                                3
MJ_DMS 31517198v1
